Case 2:20-cv-00440-JPH-DLP Document 7 Filed 10/20/20 Page 1 of 3 PageID #: 75




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 TERRE HAUTE DIVISION

EDWARD M. HAMPTON,                                  )
                                                    )
                             Plaintiff,             )
                                                    )
                        v.                          )        No. 2:20-cv-00440-JPH-DLP
                                                    )
VANVLEET,                                           )
CARPENTER,                                          )
KEVIN GILMORE,                                      )
KOURTNEY ABBOTT,                                    )
PAM ARNEY,                                          )
                                                    )
                             Defendants.            )

   ORDER DENYING MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS

       Edward Hampton, a prisoner at Wabash Valley Correction Facility, seeks leave to proceed

with this action without prepaying the filing fee. Dkt. 2. However, Mr. Hampton is ineligible to

proceed in forma pauperis because he has accumulated three "strikes" under the Prison Litigation

Reform Act. 28 U.S.C. § 1915(g). The Court has notified Mr. Hampton of his three strikes:

       Plaintiff is a "three-strike" individual, who because he has filed three or more
       lawsuits that have been dismissed for failure to state a claim, being frivolous, or
       malicious, is ineligible to proceed in forma pauperis. 28 U.S.C. § 1915(g). Three
       such cases are (1) Hampton v. Hinton, No. 1:16-006-SEB-DKL (S.D. Ind. Jan. 25,
       2016) (dismissed for failure to state a claim); (2) Hampton v. Ind. Dep't Corr., No.
       1:15-cv-1966-JMS-MJD (S.D. Ind. Dec. 31, 2015 (dismissed for failure to state a
       claim); and (3) Hampton v. [Stansbury], No. 1:16-cv-156-SEB-MJD ([S.D.] Ind.
       May 19, 2016) (dismissed for failure to state a claim).

Hampton v. Cnty. of Allen, et al., No. 1:17-cv-00924-JMS-MJD, dkt. 6 (S.D. Ind. Mar. 29, 2017).

       In his complaint, Mr. Hampton alleges that on August 3, 2020, he requested to be placed

in protective custody due to threats against him by the "Folks" nation members, specifically that

he had been extorted and robbed of his property at knifepoint. Dkt. 1 at 5-6; dkt. 6 at 3. Mr.

Hampton alleges that his new counselor told him that Internal Affairs might force him back into


                                                1
Case 2:20-cv-00440-JPH-DLP Document 7 Filed 10/20/20 Page 2 of 3 PageID #: 76




general population at any time, and if he is put in general population, he will be assaulted or killed

by gang members or be forced to assault another inmate for his own protection. Dkt. 1 at 6-7. Mr.

Hampton filed a brief in support of his complaint on September 14, 2020, in which he continues

to argue that he was wrongfully removed from a substance abuse program, did not receive time

cuts, and was retaliated against for seeking to file a tort claim. None of these claims suffice to

show that Mr. Hampton meets the imminent danger exception to be eligible for in forma pauperis

status. Dkt. 6. Moreover, based upon his filings, Mr. Hampton is currently in protective custody.

Dkt. 1 at 6. Mr. Hampton's contemplation of future events that he "could be forced back into

general population at any moment" causing him fear for his safety does not establish that he is in

"imminent danger." Dkt. 6 at 14.

       To meet the imminent danger requirement of 28 U.S.C. § 1915(g), the "threat or prison

condition [must be] real and proximate." Ciarpaglini v. Saini, 352 F.3d 328, 330 (7th Cir. 2003)

(internal quotation omitted). Vague and conclusory assertions are not enough. Id. "Allegations of

past harm do not suffice; the harm must be imminent or occurring at the time the complaint is

filed." Id. "If fears about the future made for an 'imminent danger of serious physical injury', the

statute would not serve to curtail litigation by those who have demonstrated a propensity to make

baseless or malicious claims." Sanders v. Melvin, 873 F.3d 957, 960 (7th Cir. 2017).

       The Court concludes that there is no basis to allow Mr. Hampton to proceed in forma

pauperis. Therefore, Mr. Hampton's motion, dkt. [2], is denied. Mr. Hampton shall have through

November 13, 2020 to pay the $400 filing fee to the clerk of the district court or show cause as

to how he meets the imminent danger exception. Mr. Hampton's show cause response shall be

limited to only those circumstances that are placing him in imminent danger of serious bodily




                                                  2
Case 2:20-cv-00440-JPH-DLP Document 7 Filed 10/20/20 Page 3 of 3 PageID #: 77




injury. The failure to pay the filing fee or show cause regarding plausible claims of imminent

danger by this deadline will result in the dismissal of this action without further notice.


SO ORDERED.

Date: 10/20/2020




Distribution:

EDWARD M. HAMPTON
988987
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
CARLISLE, IN 47838




                                                  3
